FORM OF TAX MATTERS AGREEMENT BY AND AMONG VISHAY INTERTECHNOLOGY, INC. AND VISHAY PRECISION GROUP, INC. [ ], 2010 TAX MATTERS AGREEMENT WHEREAS, Vishay Intertechnology, Inc. (“VSH”) and Vishay Precision Group, Inc. (“VPG”), collectively the “Parties” entered into the Master Separation and Distribution Agreement dated as of [ ], 2010 (the “Distribution Agreement”), pursuant to which (i) VSH will distribute to its stockholders all of the stock of VPG (the “Distribution”); WHEREAS, it is the intention of VSH and VPG that the Distribution qualifies as a tax-free transaction described in Section 355 of the Internal Revenue Code of 1986, as amended (the “Code”); WHEREAS, VSH has received a private letter ruling from the IRS regarding certain tax aspects of the Distribution; and WHEREAS, in contemplation of the Distribution pursuant to which VPG and certain of its direct and indirect Subsidiaries will cease to be members of the VSH Affiliated Group of which VSH is the common parent corporation, the Parties desire to set forth their agreement on the rights and obligations with respect to handling and allocating Taxes and related matters. NOW, THEREFORE, in consideration of the foregoing and the terms, conditions, covenants and provisions of this Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1. Defined Terms. Capitalized terms used in this Agreement and not defined herein shall have the meanings set forth in the Distribution Agreement. For purposes of this Agreement, the following terms have the following meanings: “Affiliated Group” means an affiliated group of corporations (as defined in Section 1504(a) of the Code). “Final Determination” means any final determination of liability in respect of a Tax that, under Applicable Law, is not subject to further appeal, review or modification through proceedings or otherwise (including the expiration of a statute of limitations or a period for the filing of claims for refunds, amended returns or appeals from adverse determinations), including a “determination” as defined in Section 1313(a) of the Code or execution of an IRS Form 870AD. “Income Tax” means any U.S. federal, state, local or non-U.S. (i) Tax on or measured by net income or (ii) franchise Tax. “Interest” means interest at a rate per annum equal to the Prime Rate as published in the Wall Street Journal, Eastern Edition in effect from time to time during the period such interest accrues. “IRS” means the United States Internal Revenue
